Case 5:19-cv-01579-AS Document 30 Filed 07/22/20 Page 1 of 1 Page ID #:779



1

2

3

4                                                                 JS-6
5

6

7

8                         UNITED STATES DISTRICT COURT

9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

10

11   VERONICA MARQUEZ,                     CASE NO. EDCV 19-01579-AS

12                    Plaintiff,

13        v.                                       JUDGMENT
14   ANDREW M. SAUL, Commissioner
     of the Social Security
15   Administration,

16                    Defendant.

17

18

19        IT IS HEREBY ADJUDGED that the decision of the Commissioner

20   of the Social Security Administration is reversed in part and the

21   matter is remanded for further administrative action consistent
22   with the Opinion filed concurrently herewith.
23
          DATED: July 22, 2020
24
                                                         /s/      _________
25                                                    ALKA SAGAR
                                             UNITED STATES MAGISTRATE JUDGE
26

27

28
